office_of_chief_counsel internal_revenue_service memorandum number release date cc nta slhartford postn-136718-11 uilc date january to frederic m blinn local taxpayer_advocate indianapolis from susan l hartford technical advisor to the special counsel national_taxpayer_advocate subject timeliness of refund claim this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------- amount1 dollar_figure------------ amount2 dollar_figure--------- amount3 dollar_figure--------- amount4 dollar_figure------------- amount5 dollar_figure--------- date ------------------- date ------------------- date -------------------------- postn-136718-11 date -------------------------- date ------------------------- date ------------------------- issue whether taxpayer’s form_843 was a permissible amendment to her timely filed form 1040x rather than a new untimely claim_for_refund for tax_year conclusion sec_6511 provides that a refund cannot be allowed unless a timely claim_for_refund is filed taxpayer timely filed a form 1040x for tax_year the facts upon which the later-filed form_843 did not require an investigation of new matters as taxpayer was merely reiterating the claim she had made on form 1040x moreover the commissioner had overlooked the grounds upon which she was claiming a refund in the form 1040x therefore the form_843 should be viewed as a permissible amendment to the form 1040x and her refund for tax_year is not time-barred facts beginning in and continuing until sometime in early taxpayer invested dollar_figureamount1 with a businessman for tax_year taxpayer received a form int reporting dollar_figureamount2 in interest_income and reported that amount on her form_1040 filed on date in taxpayer learned the businessman had been embezzling funds and the investment was a ponzi scheme taxpayer filed form 1040x for eliminating the dollar_figureamount2 as interest_income as she had never actually received any interest_income as a result taxpayer timely claimed a refund for of dollar_figureamount3 the irs received the form 1040x on date because taxpayer was able to recover dollar_figureamount4 of the dollar_figureamount1 she had invested taxpayer claimed the remaining dollar_figureamount5 as a theft_loss on form_1040 for tax_year on date the irs issued letter to taxpayer disallowing her claim_for_refund for the tax_year the explanation for the denial was as follows any loss arising from theft is treated as sustained in the year in which the taxpayer discovers the loss see sec_165 the amount of a theft_loss is reduced by any recovery in addition a taxpayer is not entitled to a theft_loss if she has a claim for reimbursement and there is a reasonable_prospect_of_recovery see sec_1_165-1 and a on date taxpayer filed form_843 for tax_year again requesting a refund for that year on the theory that the interest_income originally reported was fictitious and the postn-136718-11 money taxpayer actually received was a return_of_capital the irs received form_843 on date on date taxpayer contacted the irs to ascertain the status of the form_843 the irs responded on date indicating the irs was still doing research taxpayer never heard anything further from the irs law and analysis as a preliminary matter we note that our analysis focuses on the timeliness of a refund claim not the proper income_tax treatment of the losses resulting from this failed investment scheme we have confirmed with cc ita that taxpayer’s treatment of the fictitious interest_income for and was properly reflected on her form sec_1040x in addition we have confirmed with cc ita that the amount of funds taxpayer did not recover from the scheme dollar_figureamount5 was properly claimed as a loss on taxpayer’s form_1040 sec_6402 of the internal_revenue_code authorizes the secretary_of_the_treasury to make refunds when a taxpayer overpays taxes the regulations on procedure and administration under sec_6402 provide that refunds of overpayments may not be allowed or made after the expiration of the statutory period of limitation properly applicable unless before the expiration of such period a claim therefor has been filed by the taxpayer sec_301_6402-2 sec_6511 provides that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return shall be filed within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later or if no return is filed by the taxpayer within two years from the time the tax was paid sec_6511 provides that no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in sec_6511 unless a claim for credit or refund is filed by the taxpayer within such period in the present case the three-year period prescribed by sec_6511 in which to file a claim_for_refund for expired on date thus the form 1040x for that the irs received on date was a timely refund claim for the form_843 for taxpayer had initially reported interest_income on her tax_return as well and subsequently filed a form 1040x for that year claiming zero interest_income the irs issued a partial notice of claim disallowance for but the explanation for the partial_disallowance was not attached to the notice we received and we have been unable to locate a copy therefore we have focused our analysis on the tax_year date was a sunday and date was emancipation day a legal_holiday in the district of columbia pursuant to sec_7503 a claim_for_refund for the tax_year is considered timely filed if filed on the next succeeding day that is not a saturday sunday or legal_holiday postn-136718-11 however was received by the irs on date and was therefore an untimely refund claim unless it relates back to the timely refund claim filed on form 1040x two considerations are relevant in determining whether a supplemental claim_for_refund is considered an amendment to the original claim rather than an untimely new claim if these two requirements are satisfied there is no specific time period within which a supplemental claim must be filed first the supplemental claim will not be considered an amendment to the original claim if it would require the investigation of new matters that would not have been disclosed by the investigation of the original claim 302_us_517 105_f2d_183 2d cir such a supplemental claim is a new claim rather than an amendment to the existing timely claim the policy ground for not allowing time-barred claims that vary from timely claims is that t he commissioner does not possess the time or resources to perform extensive investigations into the precise reasons and facts supporting every taxpayer s claim_for_refund 444_f2d_1391 5th cir second a supplemental claim will not generally be considered an amendment if the irs took final action on the original claim by either rejecting or allowing the claim in whole or in part in either case the supplemental claim is untimely because once the irs has taken final action on the original claim there is no longer any claim left to amend 338_fsupp_786 e d n y aff’d 469_f2d_1394 2d cir 109_f2d_640 1st cir aff’g u s t c cch d mass there are certain narrow exceptions to the rule concerning final action by the irs for example the irs’s disallowance of a claim will not constitute final action by the irs if the irs did not fully consider all grounds for the refund 289_us_28 in bemis bros bag co the irs denied a claim_for_refund by rejecting one of the three grounds stated in the claim while overlooking two independent grounds for the claim id pincite the taxpayer then submitted an amended claim reiterating the grounds stated in the original claim the supreme court held that the claim as amended was timely the irs has adopted this exception in this regard the irm contains the following exception where the service’s final action was insufficient there is a narrow exception to the rule concerning the effect of the service’s disallowance of a claim the disallowance will not constitute final action if the service did not fully consider all grounds for the refund and the taxpayer asks for reconsideration of those grounds 289_us_28 the service overlooked two independent grounds for the claim irm b moreover the irm notes that o verlooking a ground in the claim_for_refund is not the same as making an incorrect determination regarding the facts or law of a claim id postn-136718-11 applying the logic of united_states v andrews and pink v united_states supra taxpayer’s form_843 for tax_year did not require investigation of new matters the form_843 and the form 1040x claimed the same basis for a refund - namely that taxpayer was claiming zero interest_income rather than the interest_income amount initially reported on her form_1040 the facts upon which the form_843 was based would have been ascertained by the commissioner in determining the merits of the form 1040x if the commissioner had evaluated the precise grounds in the form 1040x rather than concluding that taxpayer was trying to recoup her entire loss from the investment scheme in addition although the irs acted on the form 1040x by issuing a notice of claim disallowance for that was not final action because the irs overlooked the grounds stated in the form 1040x taxpayer was not seeking to claim the amount of her loss from the investment scheme when she filed form 1040x rather taxpayer was seeking a refund as a result of improperly including a fictitious amount of interest_income on her original return for tax_year thus applying the supreme court’s logic taxpayer’s claim as amended does not differ in matter of substance from the claim as first presented bemis bro bag co u s pincite taxpayer reiterated that she was claiming zero interest_income for those two years and therefore was requesting a refund - a refund which had nothing to do with the amount of her loss from the investment scheme that she was unable to recover consequently taxpayer’s form_843 should be viewed as a permissible amendment to the timely filed form 1040x and therefore her refund for tax_year is not time-barred in providing this advice we coordinated with cc pa and they concur with the conclusion set forth above this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
